BENSON, Acting Presiding Judge
DECISION AND ORDER
This matter came before the Court on the People of the Territory of Guam’s motion for discovery pursuant to the Guam Code of Criminal Procedure, § 70.25(b), (c). The territory of Guam was represented by David Williams and defendant was represented by Howard Trapp. The motion was heard before the Honorable Richard H. Benson on November 29,1978, and decision was reserved.
Opposition to the motion is based on the People’s alleged failure to state the grounds upon which the motion is based pursuant to § 1.27 of the Guam Criminal Procedure Code. Section 1.27 was adopted from the Federal Rules of Criminal Procedure, Rule 47. The Advisory Committee note to Rule 47 states that it does not require the grounds for the motion to be stated “with particularity”. See 8B Moore’s Federal Practice — Criminal Rules, § 47.02 and Wright, Federal Practice and Procedure: Criminal, § 801. Therefore, the Court finds that the People’s citation to § 70.25 in its Points and Authorities adequately complies with § 1-27.
Secondly, defendant claims the privilege against self-incrimination under paragraphs (d) and (u) of § 1421(b) of Title 48 of the United States Code and the 5th and 14th Amendments of the United States Constitution. The Superior Court of Guam in People v. Benavente, 1 Guam R. 525 (1978), and People v. Unchangco, 1 Guam R. 525 (1978), held that § 70.25(b), (c) does not violate a defendant’s privilege against self-incrimination.
*586The People’s Motion for Discovery is therefore hereby GRANTED. The defendant is requested to furnish the required information in 5 days.
SO ORDERED.